DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on April 30, 2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,341,614 B2 to Bielawa et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,007,760 B2 to Bielawa et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
s 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,679,747 B2 to Bielawa et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The meaning of the claim limitations that include the phrases “user-friendly” and “intuitive to use” are unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to provide an arrangement and visual alignment of buttons relative to the display screen and associated information that conforms with a desired user-friendly and intuitive functionality and operation of the apparatus. No guidance is provided regarding which screen and button configuration would result in the device being user-friendly and intuitive to use, nor is there any guidance provided on which specific configurations of the screen and buttons would correlate with the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Allen, III (USP 4731726).
 	With respect to claim 1 and 18, Allen discloses a monitor system for measuring blood glucose values comprising:
	A test strip port (14) for receiving a test strip;
	At least a first computer-readable memory (152 and/or 150) (See Col. 4, lines 51-63);
	A processor (150) operatively connected to the at least first computer-readable memory (See Col. 4, lines 51-63);
	A display screen (10) operatively connected to the processor so as to successively display information displays corresponding to at least the following:
	(i) a patient’s current blood glucose level measurement as determined from a sample of the patient’s blood provided on a test strip (See Col. 7, line 60-Col. 8, line 4);

	(iii) a recommended insulin dose (See Col. 16, line 35 – Col. 19, line 22); and
	The display screen further operative to continuously display indicia corresponding to each of the said successive information displays;
a) a plurality of buttons that may be user-activated operatively connected to the processor, the plurality of buttons including a first button operative to enable a user to selectively cycle through the successive information displays on the display screen, and second and third buttons operative to enable a user to selectively alter the information displayed in one or more of the successive information displays on the display screen; and wherein the continuously displayed indicia corresponding to each of the successive information displays are positioned on the display screen in an alignment with the position of the first button, and the successively displayed information is positioned on the display screen in an alignment with the second and third buttons, or b) at least one button that may be user-activated operatively connected to the processor, the at least one button operative to enable a user to selectively cycle through the successive information displays on the display screen (See Fig. 1 and Col. 3, line 64- Col. 4, line 34).
	With respect to claim 2, Allen discloses the device of claim 1 wherein the display screen operatively connected to the processor so as to successively display information displays corresponding to a patient's current blood glucose level measurement as determined from a sample of the patient's blood provided on a test strip, an event associated with the said currently blood glucose measurement level, an estimate for the number of carbohydrates 
	With respect to claim 3 Allen teaches a glucose monitor system provides a series of timed alarms to signal the patient that various operations must be performed.  Upon timeout of the timed interval, the device triggers a prescribed software routine to give the patient the necessary prompts (See Col. 6, lines 13-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 
Claims 1, 2, 4, 6-10, 14, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drucker (US 2005/0277164 A1) in view of Kirchhevel (US 2004/0048394 A1).
With respect to claim claims 1 and 18 Drucker discloses a measurement module for glucose testing comprising:
	A test strip port (6) for receiving a test strip (See Para. 0076 and Fig. 1);
	At least a first computer-readable memory (64) (See Para. 0088 and Fig. 5);
	A processor (56) operatively connected to the at least first computer-readable memory (See Para. 0087 and Fig. 4);
	A display screen (See Para. 0075) operatively connected to the processor so as to successively display information displays corresponding to at least the following:
	i) a patient’s current blood glucose level measurement as determined from a sample of the patient’s blood provided on a test strip (See Para. 0076);
	ii) an event associated with the said currently blood glucose level measurement (See Paras. 0118 and 0129); and
	iii) a recommended insulin dose (See Para. 0123) and
the display screen further operative to continuously display indicia corresponding to each of the said successive information displays (See Para. 0124).

Kirchhevel teaches a button layout for a testing instrument, wherein the device (10) has buttons (96) that are part of a button set (98) which includes a memory button (502), a scroll button (512), a set-up button (504), and a select button (514) (See Paras. 0058-0063).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the button(s) of Kirchhevel into the device of Drucker such that a user can access and cycle through information collected on the meter.  Although neither Kirchhevel or Drucker discuss the configuration of the buttons on the meter, such that they are longitudinally aligned with corresponding information on the display, it would have been obvious to align the buttons with the information that they correspond to such that a user is enabled to more easily use the test instrument and manipulate data as needed.

With respect to claim 4, the combination of Drucker and Kirchhevel disclose the device of claim 1 wherein the apparatus is programmed to enable a user to selectively override the recommended insulin dose displayed on the display screen using one or more of the plurality of buttons (See Para. 0122 of Drucker).
With respect to claim 6 Drucker discloses the device of claim 1 wherein the estimation of the number of carbohydrates associated with said event is a measurement of the number of carbohydrates (See Para. 0122).
With respect to claim 7, the combination of Drucker and Kirchhevel teach that the plurality of user-actuated buttons operatively connected to the processor are positioned adjacent the display screen (See Fig. 5 of Kirchhevel).
With respect to claim 8, Kirchhevel teaches a button layout for a testing instrument, wherein the device (10) has buttons (96) that are part of a button set (98) which includes a memory button (502), a scroll button (512), a set-up button (504), and a select button (514) (See Paras. 0058-0063).  Although neither Kirchhevel or Drucker discuss the specific configuration of the buttons on the meter, such that they are longitudinally aligned with 
With respect to claims 9 and 10, the combination of Drucker and Kirchhevel fails to teach that the continuously displayed indicia corresponding to each of the successive information displays are positioned on the display screen in an alignment with the position of the first button, and the successively displayed information is positioned on the display screen in a longitudinal alignment with the second and third buttons.  However, it would have been obvious to align the buttons with the information that they correspond to such that a user is enabled to more easily use the test instrument and manipulate data as needed.
With respect to claim 14, Drucker discloses that the test meter has a display (10) that is preferably configured to function with touchscreen software and electronics (135) (See Para. 0117).
With respect to claim 20 Drucker discloses that the test meter has a display (10) that is preferably configured to function with touchscreen software and electronics (135) (See Para. 0117).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Drucker (US 2005/0277164 A1) and Kirchhevel (US 2004/0048394 A1) in view of Allen (USP 4731726, provided in the IDS).
Refer above for the combined teachings of Drucker and Kirchhevel.

Allen teaches a glucose monitor system the provides a series of timed alarms to signal the patient that various operations must be performed.  Upon timeout of the timed interval, the device triggers a prescribed software routine to give the patient the necessary prompts (See Col. 6, lines 13-27).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the timer of Allen into the combined device of Drucker and Kirchhevel such that a user is prompted to perform necessary operations related to blood glucose measurement.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Drucker (US 2005/0277164 A1) and Kirchhevel (US 2004/0048394 A1) in view of Rankers (US 2008/0300572 A1).
Refer above for the combined teachings of Drucker and Kirchhevel.
The combination of Drucker and Kirchhevel fails to teach that the apparatus comprises a labeling area on which personalized identifying indicia may be provided.
Rankers teaches a monitor device for a fluid infusion system, wherein the monitor screen (232) has an icon bar (244) that may include the name or initials of the user (246) (See Fig. 8 and Para. 0097).
.

Claims 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drucker (US 2005/0277164 A1) and Kirchhevel (US 2004/0048394 A1) in view of Keiser (USP 5053199).
	Refer above for the combined teachings of Drucker and Kirchhevel.
With respect to claim 13 the combination of Drucker and Kirchhevel fails to teach that the display screen is divided into two distinct sections including a navigation bar section and a dynamic content section.
Keiser teaches a test meter that includes a display screen that is configured to display data in a variety of ways.  The screen has a plurality of submenus that allow for navigation of the various display screens for tutorials, scripts, and gathered data, and the screen has the ability to display more than one set of data at a given time (See Fig. 2 and Paras. 0119-0123).
It would have been obvious to one of ordinary skill in the art to incorporate the multi-function screen of Kaiser into the combined device of Drucker and Kirchhevel such that a user can view desired data while searching for other applications.
With respect to claim 19, the combination of Drucker and Kirchhevel fails to teach that the button used to cycle through information displayed on the screen is a single button.

	It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the single button configuration of the device of Keiser with the combined device of Drucker and Kirchhevel to simplify the layout and subsequent use of the device.

Claims 11, 12, and 15-17 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Drucker (US 2005/0277164 A1) in view of Kirchhevel (US 2004/0048394 A1).
Refer above for the combined teachings of Drucker and Kirchhevel.
Neither Drucker or Kirchhevel specifically state that a) the configuration of the arrangement of the buttons will be intuitive to a user for use of the device, b) visual alignment between the buttons and information displayed on the screen results in a user-friendly and intuitive to use apparatus, or c) that the apparatus enables a high percentage of users (70-95%) to become proficient in the primary operation of the apparatus after 1-3 uses.  However, it is being asserted that the combined device would be user-friendly and the configuration of the keypad and how it corresponds to information displayed on the screen would be intuitive to a user, and thus, would enable a vast majority of users to become proficient in the primary operation of the apparatus after 1-3 test uses.  However, if this is determined not to be the case, then it would have been obvious to one of ordinary skill in the art to configure the apparatus to be user-friendly and to enable proficiency in its primary use such that a user is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        March 12, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796